Citation Nr: 0008170	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  93-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) from June 20, 1990 to 
July 28, 1992.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from July 29, 1992 to November 6, 1996.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from November 7, 1996 to October 29, 1997.

4.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from October 30, 1997.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969 with a tour of duty in Vietnam from August 1967 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In July 1995, May 1996 and February 1999 the Board remanded 
the case to the RO for further development.  The case has 
recently been returned to the Board for appellate 
consideration.

The Board observes that the RO in March 1998 adjudicated the 
issues of entitlement to service connection for headaches, 
hypertension and alcohol abuse.  The Board had referred the 
issues to the RO in the May 1996 remand.  The RO notified the 
veteran of the determination by letter dated in March 1998.  
A notice of disagreement has not, as yet, been filed on the 
issues of hypertension and alcohol abuse.  The issue of 
entitlement to service connection for headaches is discussed 
below.

In April 1999 the veteran via his representative filed a 
claim asserting clear and unmistakable error in the rating 
decision of October 1970.  The RO in October 1999 adjudicated 
this issue and the veteran was notified by letter dated in 
October 1999.  A notice of disagreement has not, as yet, been 
filed.

By rating action dated in October 1999 the RO granted service 
connection for hearing loss and assigned a 0 percent 
evaluation effective April 30, 1990.  


Service connection was also granted for migraine headaches 
and assigned a non- compensable evaluation.  In both 
instances, there was a full grant of the benefit sought.  If 
the veteran disagrees with either of the evaluations or the 
effective dates assigned for his service-connected hearing 
loss and migraine headaches, he must submit notice of 
disagreement, respectively, to the RO.  See Grantham v. 
Brown, 114 F.3d (Fed. Cir. 1997).

In October 1999 the RO granted entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU), effective December 1, 
1998.  This was a full grant of the benefit sought by the 
veteran.  If the veteran disagrees with the effective date 
assigned for TDIU, he must submit notice of disagreement, to 
the RO.  See Grantham, supra.

In October 1999 the RO granted basic eligibility to 
Dependents' Educational Assistance.  This was a full grant of 
that benefit.  Therefore, the issue of entitlement to 
dependents educational assistance is not before the Board for 
appellate review.  See Mintz v. Brown, 6 Vet. App. 277 (1994) 
(the Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).

Regarding an increased rating for PTSD, the Board observes 
that the RO in October 1999 increased the disability rating 
to 70 percent from 50 percent.  There has been no indication 
from the veteran that he desires to withdraw the claim at 
this time.


FINDINGS OF FACT

1.  The probative evidence shows that between June 20, 1990 
and July 28, 1992 the manifestations of the veteran's PTSD 
were productive of mild social and industrial impairment.

2.  The probative evidence shows that between July 29, 1992 
to November 6, 1996 the manifestations of the veteran's PTSD 
symptoms were productive of reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.

3.  The probative evidence shows that between November 7, 
1996 and October 29, 1997 the manifestations of the veteran's 
PTSD symptoms resulted in considerable industrial impairment, 
under the old regulations.

4.  The probative evidence shows that between November 7, 
1996 and October 29, 1997 the manifestations of the veteran's 
PTSD were productive of occupational and social impairment 
with reduced reliability and productivity, under the new 
regulations.

5.  The probative evidence shows that from October 30, 1997 
the veteran was demonstrably unable to retain employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for PTSD for the period from June 20, 1990 to 
July 28, 1992 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(a); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for PTSD for the period from July 29, 1992 to 
November 6, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (a); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).

3.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD for the period from November 7, 1996 
to October 29, 1997 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (a); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(1999); 4.132, Diagnostic Code 9411 (1996).

4.  The criteria for entitlement to a 100 percent evaluation 
for PTSD from October 30, 1997 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (a); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

According to the pertinent evidence of record, in August 1969 
the veteran was service-connected for moderate anxiety 
reaction and assigned a 10 percent disability rating based on 
VA neuropsychiatric examination, which showed a moderate 
amount of anxiety.  In June 1970 the veteran filed a claim 
for an increased disability evaluation for his service-
connected moderate anxiety reaction.  The RO denied the claim 
in October 1970 on the grounds that the mental examination 
indicated no increase in severity of the veteran's service-
connected nervousness.

In July 1974, the veteran was seen by VA neuropsychiatrist 
who noted that the veteran's condition was unchanged and the 
diagnosis remained anxiety reaction, chronic, manifested by 
tenseness, nervousness and irritability.  

In June 1990 the RO received the veteran's claim for service 
connection for PTSD.  In a July 1990 rating decision, the RO 
determined that since the veteran was already service 
connected for a neurosis, and, since separate evaluations may 
not be authorized, assuming that PTSD were established, no 
action on the claim for PTSD was taken.

In August 1990 the veteran submitted a written statement in 
support of his PTSD claim.  He stated that he was wounded 
twice in combat in Vietnam.  He further stated that he lost 
many friends whose names he does not recall.  He stated that 
the first time he was wounded, he was an assistant gunner in 
the machine gun platoon.  



The veteran also stated that while he was in the hospital, he 
learned that a friend who came to Vietnam with him had been 
killed and all he could think of after that was that he was 
going to be sent back to be killed.  He stated that when he 
went back to the field, he held his rifle real tight.  He 
stated that he thought the enemy was behind every bush he saw 
and at nighttime it was worse.  He further stated that he 
does not remember sleeping while in Vietnam.  He stated that 
the second time he was wounded all he could think of was 
whether he was going to make it home.  He stated that he 
still has nightmares over and over again. 

The veteran was an in-patient at VA Medical Center (MC) from 
April 22, 1992 to May 12, 1992.  He was diagnosed with 
alcohol dependence and depression.  His Axis IV diagnoses 
were stresses of Vietnam service and the death of his son in 
the last five years.  His Axis V diagnosis was GAF 90 in the 
last year.  Also it was indicated that the veteran was 
employed.  Psychiatric intake reports in May 1992 show a 
diagnosis of PTSD.

The veteran underwent a mental status evaluation in June 
1992.  It was noted that he was neat, clean, friendly, and 
cooperative.  His speech was appropriate, his mood was normal 
and appropriate and he had unimpaired sensorium.  His affect 
was appropriate and his judgment was good.  His motor 
activity was tense.  It was further noted that he had 
moderate-severe sleep disturbance.  It was reported that the 
he has recurrent nightmares of Vietnam.  He avoids movies, 
other veterans and veteran organizations to avoid 
remembering.  

It was also reported that he had memory loss associated with 
dates, names and names of operations.  It was noted that the 
veteran wakes several times a night to check the house.  He 
experiences suicidal ideation at night.  He has infrequent 
explosions of anger and general feelings of being mad at the 
world.  It was further noted that he has persistent 
experiences of anxiety, which require prescribed medications.  
It was also noted that the veteran has been employed several 
years as a heavy equipment operator.  

It was noted that the veteran has been married for 25 years, 
has two daughter and he had a son who is now deceased.  His 
wife was described as being supportive.  He was diagnosed 
with chronic severe PTSD and alcohol dependence in remission 
for two months.  

In July 1992 the veterans' service organization 
representative submitted a claim for an increased evaluation 
for PTSD on behalf of the veteran.

It was reported on VA progress notes of December 1992 that 
the veteran was seen for individual and martial therapy on a 
one to two week basis, since his admission to the VA Center 
on May 13, 1992.  It was noted that he continues to have 
symptoms of sleep disturbance, intrusive thoughts and 
feelings of anxiety although such symptoms have decreased in 
severity to some extent.  The diagnosis was PTSD.

The veteran underwent a VA mental disorders examination in 
February 1993.  It was noted that he had been employed as a 
grader operator for three and a half years and likes what he 
does.  He reported that he has a good relationship with co-
workers.  His longest period of employment since the military 
was as a logger for three or four years after service.  He 
also reported that he has been able to maintain fairly 
consistent employment since his military service.  He stated 
that he has been married for 25 years and has a good 
relationship with his wife.  

Clinical evaluation revealed that the veteran had no obvious 
evidence of anxiety.  His mood was depressed and affect was 
appropriate.  His thoughts progressed in a logical and 
coherent manner.  There was no evidence of hallucinations, 
delusions, paranoid ideations, feelings of depersonalization 
or feelings of derealization.  He denied any suicide 
attempts.  He was diagnosed with PTSD and alcohol dependence 
on remission and rule out dysthymia.  His Axis IV assessment 
was severity of psychosocial stressors, extreme from wartime 
experiences from Vietnam and the death of his son in 1987.  
His Global Assessment of Functioning (GAF) scale was 60, 
moderate impairment in both social relations and occupational 
functioning.

In a confirmed rating decision dated in March 1993 the RO 
determined that the evidence of record showed a change in 
diagnosis to PTSD which did not affect the level of 
evaluation which continues to be mild social and industrial 
impairment.  The veteran filed a timely notice of 
disagreement with this decision in June 1993.  In August 1993 
a timely substantive appeal to the Board was filed.  

In July 1995 the Board remanded the issue of entitlement to 
an increased rating for an anxiety disorder, evaluated at 10 
percent.  The Board found that "[w]hile the rate of the 
veteran's compensation will not be affected by a grant of 
service connection for an additional neurosis, the issue of 
entitlement to service connection is separate from the 
subsequent rating determination and should be adjudicated."  
The Board further found that the veteran's psychiatric 
disorder should be clarified and the RO should specifically 
identify whether the veteran's grant of service connection 
includes PTSD.

In a May 1994 progress note, it was noted that the veteran 
was seen for a referral for an evaluation for depression.  It 
was further noted that his depression was mild to moderate 
and related to PTSD and the loss of his son.

By rating decision dated in November 1995 the RO determined, 
based on the evidence, that the previously rated anxiety 
disorder is more appropriately rated as PTSD and granted an 
increased evaluation to 30 percent from July 29, 1992 (the 
date veteran applied for an increased evaluation for PTSD). 

In a November 1995 psychological testing report it was 
reported that the veteran is socially isolated in the 
extreme.  It was also reported that he has been gainfully 
employed for the last ten or fifteen years.  It was noted 
that he has been able to function in a vocation because he 
drives the County road grader and is basically not around 
other people for most of his workday.  It was further noted 
that the veteran is close to his wife's family.  

The diagnosis was chronic severe PTSD secondary to combat 
exposure in wartime and history of alcohol abuse.  His Axis 
IV diagnosis indicated severe impairment in social 
functioning, few interpersonal relationships outside nuclear 
family, recent traumatic death of father-in-law, combat 
experience, PTSD.  His GAF was 50.

In May 1996 the Board remanded the issue of entitlement to a 
rating in excess of 30 percent for PTSD for further 
development, specifically, the examiner was directed, inter 
alia, to provide an opinion on the veteran's social and 
industrial impairment from the PTSD, anxiety disorder and any 
other related diagnoses, in terms of any diminished 
reliability, flexibility, efficiency, or ability to establish 
or maintain effective or favorable relationships.

The veteran underwent a VA PTSD examination in August 1996.  
The examiner noted that the veteran's records were available 
and reviewed.  It was also noted that the veteran was 
employed as a heavy equipment operator.  His chief complaint 
at the time of the examination was nervousness.  The report 
noted the veteran's military history in combat in Vietnam and 
the wounds he received.  His medications include 40 
milligrams of Prozac per day.  His diagnoses were PTSD and 
alcohol dependence in remission.  His GAF was 55, and 
moderate impairment in occupational functioning and serious 
impairment in social relations was noted.

In January 1997 VAMC progress notes reveal that the veteran 
had abstained from the use of alcohol for seven years.  It 
was noted that he was proud of this achievement which 
improves his coping.  He was diagnosed with PTSD.

A PTSD biopsychosocial assessment was conducted in September 
1997.  It was noted that the veteran has worked since 1990 as 
a heavy equipment operator.  It was noted that the veteran is 
independent and resists direction and supervision by people 
"who only think they know more than I do."  The veteran 
reported a strong supportive relationship with his spouse and 
a cordial relationship with his daughters.  He has been 
completely sober since 1992.  

It was noted that the veteran has become more distressed 
since sobering up in 1992, despite pharmacological treatment 
and some contact with the VA Center and visits to the Angel 
Fire Memorial over the years.  He is having more serious 
problems with his supervisor at work, and feels that his 
anger is putting his employment in jeopardy.  

On evaluation, his mood and affect was pleasant and 
cooperative.  He became anxious when discussing military 
history.  He was well oriented in all spheres.  His thought 
content and process was logical, however memory was poor and 
avoidant around military history.  He had no delusions or 
hallucinations.  He had no current suicidal or homicidal 
ideations.  There were previous suicidal ideation following 
the death of his son in a car accident.  His diagnoses were 
PTSD and alcohol dependency in sustained complete remission.  
His Axis IV diagnoses were problems related to social 
environment (inadequate social support system) and 
occupational problems (discord with current foreman).  His 
GAF was 55.

In a letter received by the RO in October 1997, V. W., Ph.D. 
stated that he read the letters from Drs. L. E. K. and S. B. 
C. and concur with their opinions that the veteran is 
entitled to an increase in his PTSD compensation.

In a January 1998 progress note, Dr. L. E. K. stated that the 
veteran has been under his care for some years; and in his 
opinion, the veteran is completely disabled and unable to 
work because of his Vietnam combat related PTSD.  He further 
stated that the veteran has become increasingly unable to 
handle work stresses because of his PTSD disability.  The 
situation has become potentially dangerous for the veteran 
and others.

In March 1998, Dr. G. S. F provided an addendum to an August 
1996 report concerning the veteran.  He noted that in his 
opinion, there is moderate to severe impairment in 
initiative, flexibility, efficiency and reliability levels 
due to the veteran's PTSD.  He further noted that his opinion 
was of the veteran's clinical status when evaluated.

Psychology treatment notes of June 1998 provided a diagnosis 
of PTSD and mild depression with anger.  In July 1998 it was 
noted that the veteran continues to report anger, agitation 
and difficulty with some relationships, sleep disturbance, 
tension depression and anxiety.  However, it was noted that 
he is functioning reasonably well on a daily basis.  He was 
diagnosed with mixed anxiety, mood disorder and distant 
alcohol.  He received an identical diagnosis on VAMC progress 
notes in September 1998.

In a March 1998 rating decision, the veteran's service-
connected PTSD disability evaluation was increased to 50 
percent effective November 7, 1996 (the effective date of the 
change in regulatory criteria).  The evaluation of PTSD was 
increased to 50 percent as the evidence showed there was 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  (These are the criteria under the 
regulations effective November 7, 1996).

In February 1999 the Board remanded the issue of entitlement 
to an increased rating for PTSD evaluated at 50 percent for 
further development.

The veteran underwent a VA mental disorders examination in 
April 1999.  The claims file, remand notes and medical record 
were reviewed prior to the examination.  The examiner noted 
that the veteran has severe and chronic PTSD.  It was further 
noted that PTSD had significantly occupationally impaired 
him, especially in the areas of relating to co-workers and 
supervisors.  As long as he is able to work independently and 
solitarily, he performs adequately.  However, as soon as he 
is required to deal with others or with interpersonal 
conflict, he is unable to cope and unable to sustain his 
adaptation to the work environment.  

The examiner further noted that with advancing years and 
worsening medical problems complicating his PTSD, it has 
become more and more difficult for the veteran to adapt to 
the work environment in the face of his symptoms.  In 
addition, it is felt to be extremely unlikely that he would 
be able to find another employment position, which would 
offer him the solitude that he requires in order to function 
in a work environment.  His diagnoses were chronic PTSD and 
alcohol dependence in prolonged remission.  His GAF was 35 
currently and 40 in the past year.

In an October 1999 rating decision, the evaluation of PTSD 
was increased to 70 percent effective October 30, 1997 (the 
date of receipt of V. W., Ph.D.'s statement, which expressed 
the opinion that the veteran was entitled to an increased 
evaluation for his PTSD).

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

The United States Court of Appeals for Veteran Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999), held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Thus, in initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson, supra; 38 C.F.R. § 4.2 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, reads, in 
pertinent part, as follows: a 10 percent disability 
evaluation for the veteran's service-connected psychiatric 
disability encompassed situations where there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

A 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

A 50 percent disability evaluation for PTSD encompassed 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. 4.132, Diagnostic 
Codes 9400 through 9411 (1996). Hence, the older rating 
criteria set forth three independent bases for granting a l00 
percent evaluation, pursuant to Diagnostic Codes 9411.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large.  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

In order to address issues noted in the Court's decision in 
Hood, supra, 38 C.F.R. § 4.132, the VA Schedule of Ratings 
for Mental Disorders, has been amended and redesignated as 38 
C.F.R. § 4.130, effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.
The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The revised criteria of Diagnostic Code 9411, effective from 
November 7, 1996 (codified at 4.130) reads, in pertinent 
part, as follows:

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture: total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
4.130, Diagnostic Code 9411 (1999).

When the Secretary adopted the revised mental disorder rating 
schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  Because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  
Therefore, in view of the effective date rule contained in 38 
U.S.C. § 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas. Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.  See Rhodan v. West, 12 Vet. App. 55 
(1998); See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997);

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).




Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim, which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  The Board 
has found nothing in the historical record that would lead to 
a conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories.

Additionally, the Board notes that that the VA Schedule for 
Rating Disabilities was revised in November 1996 with respect 
to the regulations applicable to rating mental disorders.  
See 61 Fed. Reg. 52,695 (1996).  Those provisions, which 
became effective November 7, 1996, replaced the rating 
criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 (as in 
effect through November 6, 1996).  The amended criteria for 
evaluating service-connected mental disorders are now 
codified at newly designated 38 C.F.R. § 4.130 (1999).  The 
amended rating criteria are sufficiently different from those 
in effect through November 6, 1996.





The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991); see also Dudnick 
v. Brown, 10 Vet. App. 79 (1997) (per curiam) (veterans' 
claims should be adjudicated under the version of the 
regulations more favorable to him).

In this case, the veteran has been provided with the amended 
provisions for mental disorders, via the issuance of a March 
1998 rating decision, and a March supplemental statement of 
the case (SSOC) wherein the RO provided the veteran with the 
new regulations and an October 1999 SSOC wherein the RO 
provided the veteran with both the old and new regulations.  
Accordingly, he has had the opportunity to provide argument 
in support of his claim under those provisions.  

The agency of original jurisdiction has had the opportunity 
to adjudicate the claim according to the new provisions.  
Therefore, the Board determines that the veteran is not 
prejudiced by the change in law that occurred after the 
initiation of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  The Board will consider both the old and 
new rating criteria, where applicable, and apply those 
criteria which are more favorable to the veteran.


Entitlement to an Evaluation in Excess of 10 Percent
From June 20, 1990 to July 28, 1992

The Board notes at the outset that the issue of entitlement 
to an evaluation in excess of 10 percent for PTSD from June 
20, 1990 to July 29, 1992 will not entail application of the 
amended regulations, which went into effect on November 7, 
1996.  

The Court has held that 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law because such a law 
is not lawfully effective prior to its effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  

Accordingly, the claimant as a matter of law can not receive 
a rating on the basis of the revised criteria prior to 
November 7, 1996.  Therefore, the Secretary's legal 
obligation to apply November 7, 1996 as the effective date of 
the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas, 
supra.  

The question here is whether the veteran was entitled to an 
initial evaluation for PTSD in excess of 10 percent from June 
20, 1990, when he filed his claim for service connection for 
PTSD, to July 28, 1992, when the RO increased the evaluation 
from 10 percent to 30 percent effective the following day.

The Board finds that from June 20, 1990 to July 29, 1992 the 
veteran's PTSD warranted a 10 percent disability evaluation 
under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) as the 
evidence shows that the manifestations of his PTSD were 
productive of mild social and industrial impairment.  In 
order to warrant a higher evaluation of 30 percent under 
diagnostic code 9411, the evidence must show definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The evidence does 
not demonstrate that the veteran is unable to establish or 
maintain effective and wholesome relationships.  The evidence 
shows that he has been married for twenty-five years and his 
wife has been described as being supportive.  

Moreover, to warrant an evaluation of 30 percent under 
diagnostic code 9411 the evidence must show that the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Definite 
industrial impairment is not shown in the record.  

The evidence shows that in 1992 the veteran had been employed 
for several years as a heavy equipment operator for Colfax 
County.  Furthermore, while an inpatient at VAMC for 
approximately 20 days in April-May 1992 he was provided with 
a GAF 90 which is indicative of good functioning in all areas 
with no more than everyday problems or concerns.  

Although the veteran was diagnosed in June 1992 with chronic 
severe PTSD, the criteria necessary to warrant a 30 percent 
disability evaluation under Diagnostic Code 9411 are not 
found in the facts of this case.  The Board finds that the 
above evidence demonstrates that the veteran's PTSD more 
nearly approximates the criteria required for a 10 percent 
rating from June 20, 1990 to July 28, 1992.  Thus, 
entitlement to an evaluation in excess of 10 percent under 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) is not 
warranted.

Entitlement to an Evaluation in Excess of 30 Percent
From July 29, 1992 to November 6, 1996

The Board notes that the issue of entitlement to an 
evaluation in excess of 30 percent for PTSD from July 29, 
1992 to November 6, 1992 will not entail application of the 
amended regulations, which went into effect on November 7, 
1996.  See DeSousa, McCay, Karnas, all supra.

The Board finds that from July 29, 1992 to November 7, 1996, 
the veteran's PTSD warranted a 30 percent disability 
evaluation under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) as the evidence shows that the manifestations of his 
PTSD symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  In order to warrant a higher 
evaluation of 50 percent under diagnostic code 9411, the 
evidence must show that the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  

However, social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all the findings.  38 C.F.R. § 4.132, Note (1) (1996).

The evidence shows that in November 1995 the veteran was 
provided with a GAF of 50, indicative of severe impairment in 
social functioning, and few interpersonal relationships 
outside his nuclear family.  In a subsequent VA PTSD 
examination in August 1996 the veteran had a GAF of 55 which 
the examiner noted was indicative of serious impairment in 
social relations.  The Board finds that the veteran's 
diagnoses of "severe impairment" and "serious impairment" 
with regard to his social functioning is comparable to 
considerable impairment under the criteria in the 
regulations.  However, as noted above, social impairment is 
of value only in substantiating the degree of disability and 
will not be used as the sole basis for any specific 
evaluation.

Additional findings by which to support an evaluation in 
excess of 30 percent from July 29, 1992 to November 6, 1996 
have not been found.  In addition to the criteria above, an 
increase to the next higher evaluation of 50 percent is 
warranted under Diagnostic Code 9411 if by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Symptomatology, which results in 
considerable industrial impairment, is not shown in the 
record.  

The psychologist in the November 1995 report indicated that 
the veteran was gainfully employed but noted that he has been 
able to function in a vocation because he drives the County 
road grader in isolation of other people for most of his 
workday.  In an earlier VA examination report, in February 
1993, the veteran reported that he likes what he does and 
stated that he has a good relationship with co-workers.  He 
also stated that he has been able to maintain consistent 
employment since his discharge from the service.  In 
addition, his of GAF of 55 in August 1996 is indicative of 
moderate impairment in occupational functioning.  

The August 1996 examination report tends to have greater 
probative value than the November 1995 psychologist report 
because the VA examiner's conclusions in August 1996 were 
based upon review the veteran's entire record.

The Board finds that even though the evidence supports that 
the veteran's symptoms related to social impairment are 
comparably established as considerably impaired, social 
impairment may not be used as the sole basis for determining 
the degree of PTSD.  See 38 C.F.R. § 4.132, Note (1) (1996).  
Based upon a review of all the findings, and especially since 
the evidence does not establish that the veteran's symptoms 
are productive of considerable industrial impairment, an 
increase to the next highest evaluation of 50 percent is not 
warranted under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

The Board finds that the above evidence demonstrates that the 
veteran's PTSD more nearly approximates the criteria required 
for a 30 percent rating from July 28, 1992 to November 6, 
1996.  Thus, entitlement to an evaluation in excess of 30 
percent under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
for the stated period is not warranted.

Entitlement to an evaluation in excess of 50 percent
from November 7, 1996 to October 29, 1997

The RO, in a March 1998 rating decision, granted an increased 
evaluation to 50 percent for the veteran's PTSD effective 
November 7, 1996 under the new criteria of the regulations.  
The Board will consider the old and new rating criteria in 
evaluating this issue and apply those criteria which are more 
favorable to the veteran.  

The question here is whether the veteran was entitled to an 
evaluation greater than 50 percent from November 7, 1996, the 
date of the regulatory change of the criteria, to October 29, 
1997, when the RO received the written opinion of V. W., 
Ph.D. and subsequently increased the veteran's disability 
evaluation.


As demonstrated earlier in this decision, under the old 
rating criteria, the evaluation for the veteran's service-
connected PTSD is based on the degree of impairment of his 
social and industrial adaptability.  See 38 C.F.R. §§ 4.129, 
4.130 (1996).  Based on the old criteria, the Board finds 
that the evidence warrants an evaluation no greater than 50 
percent from November 7, 1996 to October 29, 1997 as the 
manifestations of the veteran's PTSD symptoms resulted in 
considerable industrial impairment.

In order to warrant the next higher evaluation of 70 percent 
under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) the 
veteran's ability to establish and maintain effective or 
favorable relationships with people must be severely 
impaired.  The evidence of record does not reveal that there 
was severe impairment in the veteran's ability to establish 
and maintain relationships.  It was reported in the September 
1997 biopsychosocial assessment that the veteran resists 
direction and supervision by people who, according to the 
veteran, only think they know more than he does.  

However, in that same report, the veteran reported that he 
has a strong supportive relationship with his spouse and a 
cordial relationship with his daughters.  It was noted that 
an inadequate social support system is a problem related to 
the veteran's social environment.  His GAF was 55, which is 
indicative of moderate difficulty in social functioning.  In 
considering all the above evidence, especially the veteran's 
GAF and his relationship with family members, there is no 
basis for finding that there is severe impairment in the 
veteran's ability to establish and maintain effective 
relationships with people.

In addition, in order to warrant an evaluation of 70 percent 
for PTSD under the old regulations, the psychoneurotic 
symptoms must be of such severity and persistence that there 
is severe impairment in the ability to obtain or retain 
employment.  The evidence shows that the veteran had been 
employed since 1990.  He stated that he was having problems 
with his supervisor and felt that his anger was putting his 
employment in jeopardy, however, he has retained his 
employment.  

Thus, the evidence does not demonstrate that the veteran has 
symptomatology of such severity and persistence that the 
ability to retain his employment is severely impaired.

The Board finds that the above evidence demonstrates that the 
veteran's PTSD more nearly approximates the criteria required 
for a 50 percent rating from November 7, 1996 to October 29, 
1997.  Thus, entitlement to an evaluation in excess of 50 
percent under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
is not warranted.

Under the new rating criteria, the Board finds that the 
veteran warranted an evaluation of 50 percent from November 
7, 1996 to October 29, as the manifestations of the his PTSD 
was productive of occupational and social impairment with 
reduced reliability and productivity.  

To warrant a higher evaluation to 70 percent, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

The medical evidence in this case does not show that the 
veteran met the criteria for an evaluation in excess of 50 
percent from November 7, 1996 to October 29, 1997. The 
September 1997 VA PTSD biopsychosocial assessment reveals 
that the veteran's PTSD is productive of discord with his 
supervisor at work, poor memory, becoming anxious when 
discussing military history and avoidant around military 
history.  

Otherwise, the veteran reported having a strong, supportive 
or cordial relationship with family members.  He has 
maintained employment since 1990.  His mood and affect were 
reported as pleasant and cooperative.  He was well oriented 
in all spheres.  He had no delusions, hallucinations, or 
current suicidal or homicidal ideations.

Based on the foregoing, the Board finds that the veteran's 
PTSD does not warrant an evaluation in excess of 50 percent 
from November 7, 1996 to October 29, 1997.  The Board further 
finds that the above evidence demonstrates that the veteran's 
PTSD more nearly approximates the criteria required for the 
50 percent evaluation from November 7, 1996 to October 29, 
1997.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  Thus, 
entitlement to an evaluation in excess of 50 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999) for the stated 
period is not warranted.

Entitlement to an evaluation in excess 
of 70 percent from October 30, 1997.

The RO, in an October 1999 rating decision, granted an 
increased evaluation of 70 percent for the veteran's PTSD 
effective October 30, 1997 under the new criteria of the 
regulations.  The Board will consider the old and new rating 
criteria in evaluating this issue and apply that criteria 
which are more favorable to the veteran.  

The question here is whether the veteran was entitled to an 
evaluation greater than 70 percent from October 30, 1997, the 
date the RO received the written opinion of V. W., Ph.D.

As demonstrated earlier in this decision, under the old 
rating criteria, the evaluation for the veteran's service-
connected PTSD is based on the degree of impairment of his 
social and industrial adaptability.  See 38 C.F.R. §§ 4.129, 
4.130 (1996).  Based on the old criteria, the Board finds 
that the evidence warrants a 100 percent evaluation from 
October 30, 1997.

In order to warrant the maximum evaluation of 100 percent 
under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) the 
veteran must produce evidence that shows that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or the evidence must show total incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities; or it must be demonstrated that 
the veteran is unable to obtain or retain employment.  

In this instance, in October 1997 Dr. V. W. concurred with 
the veteran's physicians that the veteran was entitled to an 
increase in his compensation for PTSD.  In January 1998 the 
veteran's physician, whose care he was under for some years, 
provided an opinion that the veteran was completely disabled 
and unable to work because of his PTSD.  The physician 
further opined that the veteran was unable to handle work 
stresses because of his PTSD and the situation has become 
potentially dangerous for the veteran and others.  In April 
1999 VA examination revealed severe and chronic PTSD with 
significant occupational impairment and relations with co-
worker and supervisors.  His GAF was 35 at that time and 40 
in the past year, which is indicative of major impairment in 
work, family relations, judgment, thinking or mood.

Therefore, the Board finds that from October 30, 1997, the 
evidence of record strongly supports a finding that the 
veteran's PTSD was of such severity that it prevents him from 
maintaining any form of gainful employment.  Thus the Board 
finds that the old criteria for an evaluation of 100 percent 
have been met.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

The Board notes that as a 100 percent evaluation has been 
granted under the old criteria from October 30, 1997, 
consideration of the veteran's disability under the new 
criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999) 
has been rendered moot.



With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own. 

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his PTSD.  No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


According to the decision of the Court in Fenderson, supra, 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim for entitlement to service connection for PTSD, 
"staged," ratings for separate periods of time, based on the 
facts found, must be considered.  See Fenderson, supra.  In 
this case, the RO has assigned separate staged ratings for 
the veteran's PTSD. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
rating for the periods where less than the maximum allowable 
evaluation was assigned.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim for an evaluation in excess of 10 percent 
from June 20, 1990 to July 28, 1992, 30 percent from July 29, 
1992 to November 6, 1996, 50 percent from November 7, 1996 to 
October 29, 1997 for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for an 
evaluation for PTSD in excess of 10 percent from June 20, 
1990 to July 28, 1992, 30 percent from July 29, 1992 to 
November 6, 1996, 50 percent from November 7, 1996 to October 
29, 1997.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD 
from June 20, 1990 to July 28, 1992 is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
from July 29, 1992 to November 6, 1996 is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
from November 7, 1996 to October 29, 1997 is denied.

Entitlement to a 100 percent evaluation for PTSD from October 
30, 1997 is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

